COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Shannon Lang v. Mathew Knowles and Music World
                            Properties, LLC a/k/a MW Properties, LLC

Appellate case number:      01-18-00268-CV

Trial court case number:    2017-20160

Trial court:                157th District Court of Harris County

       Appellees, Mathew Knowles and Music World Properties, LLC a/k/a MW
Properties, LLC, have filed an “Unopposed Motion to Substitute Counsel,” requesting
that Benjamin L. Hall and William L. Van Fleet of The Hall Law Firm be allowed to
withdraw as appellees’ counsel and Misty Hataway-Coné be substituted as appellees’
counsel. The motion is granted. See TEX. R. APP. P. 6.1(b), 6.5(d).

       The Clerk of this Court is directed to substitute Misty Hataway-Coné for Benjamin
L. Hall and William L. Van Fleet of The Hall Law Firm as counsel for appellees on the
docket of this Court.

       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually      Acting for the Court

Date: June 21, 2018